U NITED S TATES AIR F ORCE
             C OURT OF C RIMINAL APPEALS
                          ________________________

                               No. ACM 39007
                          ________________________

                             UNITED STATES
                                 Appellee
                                      v.
                        Steven S. CONTRERAS
             Technical Sergeant (E-6), U.S. Air Force, Appellant
                          ________________________

           Appeal from the United States Air Force Trial Judiciary
                             Decided 4 May 2017
                          ________________________
Military Judge: Matthew S. Ward.
Approved sentence: Dishonorable discharge, confinement for 11 years, and re-
duction to E-1. Sentence adjudged 14 December 2015 by GCM convened at
Keesler Air Force Base, Mississippi.
For Appellant: Major Annie W. Morgan, USAF.
For Appellee: Gerald R. Bruce, Esquire.
Before MAYBERRY, HARDING, and C. BROWN, Appellate Military Judges.
                          ________________________

    This is an unpublished opinion and, as such, does not serve as
    precedent under AFCCA Rule of Practice and Procedure 18.4.
                       ________________________
PER CURIAM:
    The approved findings and sentence are correct in law and fact, and no er-
ror materially prejudicial to Appellant’s substantial rights occurred. Articles
59(a) and 66(c), UCMJ, 10 U.S.C. §§ 859(a), 866(c). Accordingly, the approved
findings and sentence are AFFIRMED.
    We note, however, the Court-Martial Order (CMO) contains a typograph-
ical error with regard to the word “punch” in Specification 2 of Charge III. The
Appellant was charged with, pleaded to, and was found guilty of a specification
of Article 128, UCMJ, 10 U.S.C. § 928 in that he did unlawfully “push” his
                   United States v. Contreras, No. ACM 39007


spouse. The CMO incorrectly provides that he did unlawfully “punch” his
spouse. We order promulgation of a corrected CMO to accurately reflect Spec-
ification 2 of the Charge III.
    We also note that immediately after the announcement of findings, the mil-
itary judge declared a part of the announcement was erroneous in that he had
not intended to enter findings of not guilty to Specification 5 of Charge I, Spec-
ification 6 of Charge II, and Specifications 1 and 3 of the Additional Charge. *
The military judge, however, did not make a new announcement of findings at
any point subsequent to his declaration of a partial erroneous announcement.
While it is abundantly clear from the record that the military judge merely
misspoke as to the announced findings of not guilty to Specification 5 of Charge
I, Specification 6 of Charge II, and Specifications 1 and 3 of the Additional
Charge and that the findings were otherwise correctly announced, we find it
the better practice to correct error in an announcement with a new announce-
ment as is permitted by Rule for Courts-Martial 922(d).


                   FOR THE COURT



                   KURT J. BRUBAKER
                   Clerk of the Court




* The pretrial agreement in this case included a term whereby the convening authority
agreed to withdraw and dismiss those specifications. Prior to the announcement of the
findings, and in response to a question from the military judge during the pretrial
agreement inquiry, the trial counsel indicated that action would be taken to withdraw
and dismiss Specification 5 of Charge I, Specification 6 of Charge II, and Specifications
1 and 3 of the Additional Charge upon acceptance of Appellant’s guilty plea. The de-
fense counsel agreed with this planned course of action. However, immediately after
the acceptance of the guilty plea, the military judge directed Appellant and his counsel
to rise and announced findings in accordance with not only the plea of guilty but also
the pleas of not guilty to Specification 5 of Charge I, Specification 6 of Charge II, and
Specifications 1 and 3 of the Additional Charge prior to trial counsel having the oppor-
tunity withdraw and dismiss those specifications and inform the military judge of the
same. The military judge immediately realized his error and permitted trial counsel to
withdraw and dismiss the specifications without objection from Appellant.


                                           2